Citation Nr: 1716667	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-03 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a left knee disability.
 
2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for chronic sinusitis.

4.  Entitlement to service connection for bronchial asthma, including as secondary to chronic sinusitis.

5.  Entitlement to service connection for sleep apnea, including as secondary to chronic sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1986 to October 1990.  He also served on active duty in the United States Army from June 1996 to October 1996, from April 1999 to May 1999, from April 2005 to June 2006, and the month of August 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge (VLJ) in September 2016.  The hearing transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Missing Evidence

In several releases for private treatment records for Dr. Greenly, the Veteran has noted treatment from this physician since September 2012 until at least 2015 for numerous conditions including sleep apnea, sinusitis, and knee injuries.  The only records of Dr. Greenly in the claims file are duplicates of four pages of treatment notes, with only one record containing a narrative regarding treatment.  It is dated September 2012 and concerns the Veteran's back.  On remand, the AOJ must attempt to obtain the remaining treatment notes by Dr. Greenly with the Veteran's assistance. 

Updated VA treatment notes should also be obtained on remand.

VA Examinations

In regard to the Veteran's knees, he received a VA knees examination in March 2016, the examiner indicated there was no current diagnosis for either knee.  The examiner also indicated that the Veteran had no history of a meniscus condition.  The Board observes that the record reveals a history of a meniscus condition in each knee; as such, the VA examination report is inadequate.  The Veteran asserts his current symptoms, which include pain, swelling, stiffness when under stress of walking and running, and instability are the result of his in-service meniscus injuries.  See, e.g., December 2009 statement in support of claim.  As the March 2016 VA knees examination is inadequate, another examination is necessary on remand.

In regard to the Veteran's respiratory claims, the Veteran received a VA examination for chronic sinusitis in May 2010.  The examiner failed to discuss the lay statements of record.  Moreover, it appears as though the pertinent medical evidence may not have been considered as the Veteran has noted treatment for sinusitis and sleep apnea by Dr. Greenly.  In addition, the Veteran and his girlfriend have both asserted that the Veteran suffers from frequent sinus infections since his deployment to Iraq.  See, e.g., April 2009 statement in support of claim and April 2009 statement of S.V.  Contemporaneous medical notes showing frequent treatment for sinusitis are not of record.  On remand, the AOJ should request that the Veteran identify any medical records regarding chronic sinusitis that may not already be of record and then attempt to obtain these records with his assistance. 

Moreover, the Veteran has provided credible lay testimony that he began exhibiting signs and symptoms of sleep apnea while on active duty.  See, e.g., April 2009 statement in support of claim and April 2009 statement of S.V.  Although a diagnosis of sleep apnea is not currently of record, there is a diagnosis of primary snoring and an allegation that the Veteran's respiratory conditions are the result of environmental exposures in Iraq.  The AOJ has never afforded the Veteran a VA examination with regard to his non-sinusitis respiratory complaints.  On remand, he should be scheduled for a respiratory conditions VA examination to determine the nature and etiology of his symptoms. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Request that the Veteran identify all outstanding private treatment records that may be germane to these pending claims.  Then attempt to obtain any identified records that are not already associated with the claims file (which should include additional records from Dr. Greenly) with the Veteran's assistance.  In this regard, the AOJ must comply with the provisions of 38 C.F.R. § 3.159(e).

3.  After the development listed in bullets 1 through 2 above is completed to satisfaction, schedule the Veteran for a VA knees examination to determine the nature and etiology of his bilateral knee complaints.  The entire claims file and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  All appropriate testing should be completed.  After documenting a complete medical history in the VA examination report, the examiner is asked to respond to the following inquiries:

(a) Identify all currently diagnosed disabilities for each knee.  If there is no current diagnosis, provide an opinion as to the etiology of the Veteran's current knee complaints.

(b) For any currently diagnosed knee disability, provide an opinion as to the date of onset.

(c) For any currently diagnosed knee disability, is it at least as likely as not caused by an injury during active or inactive duty?

(d) For any currently diagnosed knee disability, is it at least as likely as not aggravated by any event or injury during active or inactive duty?

Full rationale should be provided for the opinions offered.

4.  After the development listed in bullets 1 through 2 above is completed to satisfaction, schedule the Veteran for a VA respiratory conditions examination to determine the nature and etiology of his claimed respiratory symptoms.  The entire claims file and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  All appropriate testing should be completed.  The examiner must discuss the lay statements of record.  The examiner is asked to respond to the following inquiries:

a. Does the Veteran have a current disability manifested by breathing trouble, which may include (but is not limited to): sleep apnea, bronchial asthma, nasal obstruction, or sinusitis?

b. For each identified disability (if applicable), is it at least as likely as not the disability had onset during a period of active duty?

c. For each identified disability (if applicable), is it at least as likely as not the disability is etiologically related to environmental exposures during the Veteran's deployment in the Southwest Asia Theater of Operations?

Full rationale should be provided for the opinions offered

5.  Then, after taking any additional development deemed necessary, readjudicate the claims and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




